12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rabah Muhammad ALI, Plaintiff-Appellant,v.James B. HUNT;  Franklin E. Freeman, Jr.;  Lynn C. Phillips;Randall E. Lee, Defendants-Appellees.Rabah Muhammad ALI, Plaintiff-Appellant,v.Martin McDADE;  Odis Temple;  Lynn Phillips;  FranklinFreeman, Defendants-Appellees.
Nos. 93-7008, 93-7033.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 18, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh, Nos.  CA-93-516-CRT-BO, CA-93-156-CRT-BR;  Terrence W. Boyle, W. Earl Britt, District Judges.
Rabah Muhammad ALI, pro se.
E.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant filed two 42 U.S.C. Sec. 1983 complaints alleging that he had been denied access to the courts (No. 93-7008) and that his religious rights had been compromised and he was not properly fed (No. 93-7033).1  The district court denied relief and Appellant appeals.  Our review of the records and the district courts' opinions discloses that these appeals are without merit.  With regards to No. 93-7008, we affirm on the reasoning of the district court.  Ali v. Hunt, No. CA-93-516-CRT-BO (E.D.N.C. Sept. 7, 1993).  With regards to No. 93-7033, we dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Accordingly, we dismiss the appeal as interlocutory.2


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED IN PART;  DISMISSED IN PART.



1
 We consolidated these cases on appeal


2
 To the extent that Appellant's appeal can be construed to seek review of the denial of a preliminary injunction, we agree that this issue is moot due to Appellant's transfer